Title: From Thomas Jefferson to Edmund Winston, 19 August 1792
From: Jefferson, Thomas
To: Winston, Edmund



Dear Sir
Monticello Aug. 19. 1792.

We learn that you are one of the Judges to attend our district Court the ensuing month. The object of the present is to express my hope that you will come and take your abode with us, during the session, the distance and season of the year favouring my wishes, to which the use of my law books may add something. I shall be happy in such an opportunity of renewing our ancient acquaintance and of repeating to you assurances of the sincerity of that esteem with which I am dear Sir Your friend & Servt.

Th. Jefferson

